                                                                         FILED
                        UNITED STATES DISTRICT COURT                  5/25/2021
                       EASTERN DISTRICT OF CALIFORNIA            CLERK, US DSITRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:06-CR-00251-JAM

                Plaintiff,

      V.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
GINO GIORGI,

                Defendant.

TO:   UNITED STATES MARSHAL:

This is to authorize and direct you to release GINO GIORGI, - Case No.: 2:06-CR-

00251-JAM; Charge:     18 U.S.C. § 3606 -from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond$
                      --                                     --------
                             Appearance Bond with 10% Deposit
                      --
                             (Other): Defendant sentenced to a term of
                         X
                             imprisonment of TIME SERVED.
                      --


      Issued at Sacramento, California on May 25, 2021 at 10:00 AM.



                                   By:
